                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


JESSE W. REED,                          )
                                        )
                  Plaintiff,            )
                                        )
v.                                      ) No. 4:18-cv-1663-RWS
                                        )
JEFF NORMAN,                            )
                                        )
                  Defendants.           )


                         MEMORANDUM AND ORDER

      This case is before me on Petitioner Jesse W. Reed application for a writ of

habeas corpus, under 28 U.S.C. § 2254. ECF No. [1]. Reed argues that his due

process rights have been violated in eight ways. ECF No. [1-3]. After careful

consideration, I deny Reed’s petition for the reasons set forth below.

                                 BACKGROUND

      On April 18, 2014, the day of his trial, Reed pled guilty to three counts of

assault in the second-degree, RSMo 565.060.1(4), for driving a vehicle while

intoxicated and causing an accident that injured three people. ECF No. [1-3] at 30.

He also pled guilty to one count of leaving the scene of a motor vehicle accident,

RSMo 577.060, and one count of operating a motor vehicle with a revoked license,

RSMo 302.321. ECF No. [1-3] at 30.


                                          1
        After pleading guilty, Reed was sentenced on the same day as a prior and

persistent offender to the maximum sentence for each charge, to be served

consecutively. ECF No. [1-3] at 30. A total sentence of fifty-nine years. ECF No.

[1-3]

        Prior to the trial Reed was offered several plea agreements. Initially, the

State offered Reed a plea agreement of nine years. Reed’s defense counsel at the

time, Mr. Campbell, testified that he presented the offer to Reed, who refused it.

Reed’s next two attorney’s also testified that they presented the nine-year plea

agreement to Reed, who rejected it each time. After uncovering additional

evidence, the State offered Reed a twenty-year plea agreement and later a twenty-

five-year plea agreement. Reed declined both of these offers.

        On the day of his trial, the State offered Reed a thirty-year plea agreement.

Based on the recommendation of his attorney, Reed declined that offer and entered

a blind plea. Reed later discovered that the judge, who sentence Reed to fifty-nine

years, had a reputation for being tough on defendants who enter blind pleas. At his

state post-conviction hearing, several attorney’s testified to this reputation.

        On June 30, 2014, Reed filed a pro se motion to vacate, set aside or correct

the judgment or sentence under Missouri Supreme Court Rule 24.035. ECF No. [1-

3] at 5. After he obtained counsel, an amended motion was filed arguing that

Reed’s constitutional rights were violated because he was subject to double


                                            2
jeopardy, disproportionate punishment under the Eighth Amendment, and was not

provided effective assistance of counsel. The post-conviction relief court denied

Houston’s motion, and the Missouri Court of Appeals affirmed that denial. Reed

then filed this petition under 28 U.S.C. § 2254 on September 28, 2018. In his

petition Reed raise the following eight claims:

  (1) Ineffective assistance of counsel for advising movant to plead guilty and
      open him to exposure to the maximum sentence;
  (2) Ineffective assistance of counsel for failing to provide full and effective
      representation before the jury trial;
  (3) Counsel was not provided adequate time to prepare for trial because new
      evidence and new witnesses submitted by the prosecutor five days before
      the trial;
  (4) The trial judge was biased and improperly imposed the maximum
      sentence after movant entered his blind plea;
  (5) Ineffective assistance of counsel for failure to raise a defense of double
      jeopardy;
  (6) Movant was subject to double jeopardy when he was convicted of three
      counts of assault in the second degree for a single offense;
  (7) Ineffective assistance of counsel for recommending the movant enter a
      blind plea in front of a judge with a reputation for giving the maximum or
      near maximum sentence when defendants enter blind pleas;
  (8) Movant was denied protection from cruel and unusual punishment when
      he was sentences to fifty-nine years for a single car accident, which should
      be seen as grossly disproportionate to his conduct.


ECF No. [1-3].

                              LEGAL STANDARD

      Under the Anti-Terrorism and Effective Death Penalty Act (AEDPA),

federal courts review state court decisions under a deferential standard. Owens v.

Dormire, 198 F.3d 679, 681 (8th Cir. 1999). An application for a writ of habeas
                                         3
corpus cannot be granted unless the petitioner has exhausted their state court

remedies or there is no effective process available in the state. 28 U.S.C. § 2254(b).

Further, a federal court may not grant habeas relief unless the claim, adjudicated on

the merits in state court, “‘resulted in a decision that was contrary to, or involved

an unreasonable application of, clearly established Federal law, as determined by

the Supreme Court of the United States.’” Owens, 198 F.3d at 681 (quoting 28

U.S.C. § 2254(d)(1)). Findings of fact made by a state court are presumed to be

correct, and the petitioner has the burden of rebutting this presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1). See Gee v. Groose, 110 F.3d 1346,

1351 (8th Cir. 1997) (state court factual findings presumed to be correct where

fairly supported by the record).

      In O’Sullivan v. Boerckel, the Supreme Court of the United States

determined that for purposes of exhaustion a “state prisoner must give the state

courts one full opportunity to resolve any constitutional issues by invoking one

complete round of the State’s established appellate review process.” 526 U.S. 838,

845 (1999). Under Missouri law habeas petitioners are required to “bring any claim

that a conviction violates the federal or state constitution, including a claim of

ineffective assistance of counsel, in a motion for post-conviction relief under rule

29.15.” Moore-El v. Luebbers, 446 F.3d 890, 896 (8th Cir. 2006), see also

Schleeper v. State, 982 S.W.2d 252, ft. 2 (MO banc 1998). Where a petitioner fails


                                           4
to follow applicable state procedural rules and does not bring a claim in their Rule

29.15 or 24.035 motion, it is not properly raised before the state court and is

procedurally defaulted. See Id. Where a claim is defaulted, a federal habeas court

will consider it only where the petitioner can establish either cause for the default

and actual prejudice, or that the default will result in a fundamental miscarriage of

justice. Id. (citing Sawyer v. Whitley, 505 U.S.333, 338–39, 112 S.Ct. 2514

(1992)).

                                     ANALYSIS

      In his petition, Reed asserts eight violations of his constitutional rights. The

state argues that four of these claims are procedurally defaulted and that all of the

claims fail on their merits. I will first address the issue of procedural default and

then address the merits of the remaining claims.

                   I. PROCEDURAL DEFAULT - CLAIMS 1-4

      Reed’s first four claims are procedurally defaulted. Although Reed presented

these claims in his pro se Rule 24.035 motion filed on June 30, 2014, ECF No. [1-

3] at 5, they were not raised in his amended motion. Therefore, as discussed in the

circuit court’s opinion, these claims were waived. ECF No. [1-3] at 2-3. Since

these claims were not properly presented to the state court, they are defaulted.

Interiano v. Dormire, 471 F.3d 854, 856 (8th Cir. 2006).

      In his reply to the defendant’s response to the show cause order, Reed argues


                                           5
that his post-conviction counsel’s failure to raise the claims that were included in

his pro se motion establish cause for default under Martinez v. Ryan. In Martinez,

the Supreme Court held “[i]nadequate assistance of counsel at an initial-review

collateral proceeding may establish cause for a prisoner’s procedural default of a

claim of ineffective assistance of counsel.” Martinez v. Ryan, 566 U.S. 1, 9 (2012).

Specifically, when a state, like Missouri, requires prisoners to raise an ineffective-

assistance-of-trial-counsel claim in collateral proceedings, a prisoner may establish

cause for default of an ineffective-assistance claim in two circumstances: where the

state court did not appoint counsel in the initial-review collateral proceeding and

where the counsel in the initial review collateral proceeding was ineffective under

the Strickland v. Washington standard. Id. at 14.

      Since, Martinez only applies in limited circumstances involving a claim of

ineffective-assistance-of-counsel, see Dansby v. Hobbs, 766 F.3d 809,833 (8th Cir.

2014), it cannot remedy the petitioner’s procedural default of claim four, which

alleges the trial judge was biased. Accordingly, claim four is procedurally

defaulted and must be dismissed.

      Claims one through three, however, are all ineffective-assistance-of-counsel

claims, and as a result Martinez applies. In order for Reed to show cause for his

procedural default under Martinez, he must show that his post-conviction counsel

was ineffective under Strickland and that the underlying ineffective-assistance-of-


                                           6
counsel claims are substantial. Reed fails to meet this standard.

      To establish the ineffective assistance of his post-conviction counsel, Reed

must show that his counsel’s representation fell below an objective standard of

reasonableness. Strickland v. Washington, 466 U.S. , 668, 688 (1984). When

considering a claim of ineffective assistance of counsel, I “must apply the strong

presumption that counsel’s representation was within the wide rand of reasonable

professional assistance.” Premo v. Moore, 562 U.S. 115,121 (2011). In his petition,

Reed claims his post-conviction counsel was ineffective for failing to include all of

the claims in his pro se Rule 24.035 motion. But aside from this assertion, Reed

makes no argument about how this omission satisfies the Strickland standard. ECF

No. [15]. Even so, I reviewed the record and the claims. Based on that review, I

find that the petitioner is unable to establish his post-conviction counsel was

deficient.

      “When appellate counsel competently asserts some claims on a defendant's

behalf, it is difficult to sustain an ineffective assistance claim based on allegations

that counsel was deficient for failing to assert some other claims.” Link v.

Luebbers, 469 F.3d 1197, 1205 (8th Cir. 2006). Usually, only when the forfeited

claims are clearly stronger than those presented, will the presumption effectiveness

be overcome. Id. This holds true for post-conviction counsel as well. See Greenlee

v. Wallace, 2016 WL 4730312 *8 (E.D.Mo 2016), Taylor v. Griffith, 2018 WL


                                           7
4407437, *8 (E.D.Mo 2018).

       Claim 1, which alleges that trial counsel was ineffective for advising the

petitioner to plead guilty, which exposed him to the maximum sentence is similar

to claim 7. Both claims challenge trial counsel’s recommendation to enter a blind

plea. Given the similarities between the claims, the failure of Reed’s post-

conviction counsel to include Claim 1 in the Amended Rule 24.035 motion does

not rise to the level of ineffective assistance of counsel. See Link v. Luebbers, 469

F.3d 1197 (8th Cir. 2006).

      Claims 2 and 3 assert that Reed’s trial counsel was ineffective because he

did not properly prepare for trial. Both of these claims focus on the trial, which

never occurred because of Reed’s guilty plea. These claims are not clearly stronger

than the claims presented. Additionally, the underlying ineffective assistance of

counsel claims are not substantial. A substantial claim is one that has “some

merit.” Martinez, 566 U.S. at 14. In claims 2 and 3, Reed asserts that his trial

counsel did not properly prepare for trial. According to Reed’s reply, “counsel

failed to read, investigate, and adjust his trial strategy based on the new evidence”

provided by the prosecutor. ECF No. [15] at 30 (Five days prior to trial, the

prosecutor handed over 6000 pages of new evidence.) Reed goes on to state that

“[f]ive days was enough time for [counsel] to investigate and prepare for trial,

[i]nstead counsel complained to the trial court that he did not have enough time to


                                          8
prepare for trial and was denied a continuance.” ECF No. [15] at 30. Aside from

this conclusory statement about his counsel’s preparation, Reed provides no

additional information about counsel’s failure to prepare. Additionally, Reed fails

to establish how counsel’s failure prejudiced him. Although he states that if it were

not for his counsel’s error, he would not have plead guilty, he does not indicate that

his counsels lack of preparation played any role in his decision to plea in the first

instance.

      Since Reed failed to show cause for his default under Martinez, claims 1-4

are procedurally defaulted. Accordingly, I dismiss those claims.

                   II. DOUBLE JEOPARDY – CLAIMS 5 AND 6

      Reed’s fifth and sixth claims allege that Reed’s Fifth Amendment right to be

free from double jeopardy was violated and that his trial counsel was ineffective

for failing to raise the issue at trial. The State Court reached both these claims on

the merits and denied them. Therefore, under 28 U.S.C. § 2254, I can only grant

Reed’s petition if I determine the State Court’s decision was contrary to or

involved an unreasonable application of clearly established federal law or was

based on an unreasonable determination of facts.

      In his petition, Reed argues that his right to be from double jeopardy was

violated when he was convicted of and sentenced on three charges of assault in the

second degree under R.S.Mo 565.060.1(4) for a single incident. Reed’s claim


                                           9
primarily relies on the language of the statute. R.S.Mo 564.060.1(4) says “a person

commits a crime of assault in the second degree if he, while in an intoxicated

condition or under the influence of controlled substances or drugs, operates a

motor vehicle in this state and when so operating, acts with criminal negligence to

cause physical injury to any other person than himself.” R.S.Mo 565.060.1(4).

Reed argues that this statute, because of its use of the word “any,” creates a single

unit of prosecution. Therefore, Reed argues, convicting and sentencing him for

three counts of second-degree assault violates his right to be free from double

jeopardy. He cites several other cases in which the Missouri Supreme Court or the

Supreme Court of the United States have interpreted use of the word “any” to

indicate a single unit of prosecution.

       “With respect to cumulative sentences imposed in a single trial, the Double

Jeopardy Clause does no more than prevent the sentencing court from prescribing

greater punishment than the legislature intended.” Missouri v. Hunter, 459 U.S.

356, 366 (1983). As the Supreme Court highlighted in Missouri v. Hunter, “the

question of what punishments are constitutionally permissible is no different than

the question of what punishment the legislative branch intended to impose.”

Missouri v. Hunter, 459 U.S. 356, 366 (1983). Here, the State Court determined

that the legislature intended to allow convictions for each person injured. Although

this conclusion seems contrary to Bell v. United States and State v. Liberty, the


                                          10
Court explained that unlike the statutes at issue in those cases, the statute at issue

here defines a charge of assault, and the “gravamen of the offense” of assault is

causing physical injury to a person. ECF No. [12-3] at 9. The State Court’s

analysis is not contrary to or an unreasonable application of federal law, and I will

not second guess the State Court’s interpretation of its own statute. Accordingly,

the Double Jeopardy claim is denied.

      Reed’s claim of ineffective assistance of counsel for failing to raise Double

Jeopardy as a defense must also be denied. The State Court held that the ineffective

assistance of counsel claim must fail because the underlying double jeopardy claim

was meritless. Although the State Court does not directly address Strickland v.

Washington when discussing this claim, it reasoning is not contrary to or an

unreasonable application of clearly established federal law. Under Strickland, a

petitioner must show that his counsel’s representation fell below an objective

standard of reasonableness and that the petitioner was prejudiced by counsel’s

performance. Accordingly, Reed must show “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Middleton v. State, 103 S.W.3d 726, 733 (Mo. Banc

2003)(quoting Strickland v. Washington, 466 U.S. 668, 694 (1984). Since the

underlying double jeopardy claim was deemed meritless, the counsel’s failure to

raise the issue during trial would not have affected the outcome of the case.


                                           11
Therefore, counsel’s failure to raise the issue at trial did not prejudice Reed and

does not establish ineffective assistance of counsel. Accordingly, the ineffective

assistance of counsel claim for failing to raise Double Jeopardy as a defense is

denied.

                         III.   BLIND PLEA – CLAIM 7

      Reed’s seventh claim alleges he was denied his right to effective assistance

of counsel when his trial counsel recommended a blind plea in front of a judge

known for his harsh treatment of defendants who enter blind pleas. As discussed

earlier, since the State Court reached a decision on the merits with regard to this

claim, I can only grant the petition if the State Court’s decision is contrary to or

involves an unreasonable application of clearly established federal law or was

based on an unreasonable determination of the facts.

      Here, Reed claims that counsel was ineffective for recommending he enter a

blind plea. In order to establish ineffective assistance of counsel, Reed must show

that his counsel’s representation fell below an objective standard of

reasonableness. Strickland v. Washington, 466 U.S. 668, 688 (1984). When

considering a claim of ineffective assistance of counsel, courts “must apply the

strong presumption that counsel’s representation was within the wide rand of

reasonable professional assistance.” Premo v. Moore, 562 U.S. 115,121 (2011).

Overcoming Strickland’s high bar is not an easy task and establishing that the State


                                          12
Court’s application of Strickland was unreasonable under 28 U.S.C. § 2254 is all

the more difficult since the standards under Strickland and §2254 are both highly

deferential. Premo v. Moore, 562 U.S. 115, 122 (2011). When 28 U.S.C. § 2254

applies, the question is not whether counsel’s actions were unreasonable, but

whether there is any reasonable argument that counsel satisfied the Strickland

standard. Id. The State Court’s decision presents a reasonable articulation of why

counsel met the Strickland standard. See ECF No. [12-3] at 15-19. Since counsel’s

advice did not impact the voluntariness of Reed’s plea, it did not prejudice the

defendant. ECF No. [12-3] at 15-19. Additionally, even if Reed had gone to trial or

accepted the State’s thirty-year plea agreement, he still would have been exposed

to the maximum sentence. Since the State Court’s decision presents a reasonable

argument that counsel satisfied the Strickland standard, their decision was not

contrary to or an unreasonable application of clearly established federal law.

Accordingly, Reed’s claim for ineffective assistance of counsel for recommending

a blind plea is denied.

                    IV.   EIGHTH AMENDMENT – CLAIM 8

      Reed’s eighth claim alleges that his Eighth Amendment right to be free from

cruel and unusual punishment was violated when the court sentenced him to fifty-

nine years for a single car accident. Reed argues that his sentence was grossly

disproportionate to his crime.


                                         13
      The Eighth Amendment protects individuals from being subjected to

excessive fines or bail and cruel and unusual punishment. As part of its prohibition

against cruel and unusual punishment, the Eighth Amendment “contains a ‘narrow

proportionality principle’ that ‘applies to noncapital sentences.’” Ewing v.

California, 538 U.S. 11, 20 (2003)(citing Harmelin v. Michigan, 501 U.S. 957,

996-96 (1991). But outside of capital punishment cases, “successful challenges to

the proportionality of particular sentences are exceedingly rare.” United States v.

Paton, 535 F.3d 829, 837 (8th Cir. 2008)(quoting Harmelin, 501 U.S. at 1001

(Kennedy, J. concurring)). This is particularly true for sentences “falling within the

authorized statutory range.” United States v. Paton, 535 F.3d 829, 838 (8th Cir.

2008)(internal citation omitted).

      In this case, although Reed’s sentence was the maximum possible sentence

authorized, it still fell within the statutory range. Accordingly, the State Court’s

determination that the sentence was not “grossly disproportionate” was not

contrary to or an unreasonable application of clearly established federal law.

Therefore, Reed’s Eighth Amendment claim is denied.

                                    CONCLUSION

      Reed’s first four claims were procedurally defaulted. Additionally, the

Missouri Court of Appeals did not act contrary to federal law or make an

unreasonable determination of facts when it denied Reed’s four other claims on the


                                          14
merits. Therefore, Reed’s petition for habeas corpus must be denied.

      Accordingly,

      IT IS HEREBY ORDERED that the Petition of Jesse W. Reed for a writ of

habeas corpus is DENIED.



                                       _________________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE
Dated this 9th day of December 2019.




                                        15
